Mr. Chief Justice Alvey
delivered the opinion of the Court:
The allowance of an appeal in this case would make a precedent that would likely prove mischievous in practice. The object of the appeal, it seems, is to get from this court a decision as to what constitutes a frivolous ground of demurrer to a declaration, and when the court below should strike out such demurrer and proceed to give judgment under the rule as for the want of an affidavit to the plea. The simple and more regular course would seem to be, to join issue on the demurrer, and have it ruled upon without delay, and thus get rid of the demurrer. We do not think that it would be in the interest of justice to allow the appeal. In fact there has been no judgment, interlocutory or otherwise, such as contemplated by the statute, for an appeal.

Motion denied and petition dismissed.